Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 21, 2011                                                                                    Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  143465                                                                                               Michael F. Cavanagh
                                                                                                             Marilyn Kelly
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  PEOPLE OF THE STATE OF MICHIGAN,                                                                         Brian K. Zahra,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 143465
                                                                    COA: 303998
  CYNTHIA LITTLETON,                                                Wayne CC: 10-002762-FH
             Defendant-Appellant.                                              10-002761-FH
  ____________________________________/                                        10-003284-FH

         On order of the Court, the application for leave to appeal the June 22, 2011 order
  of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of
  granting leave to appeal, we REMAND this case to the Wayne Circuit Court with
  instructions to amend the judgment of sentence in Case No. 10-002761-FH to reflect a
  sentence of 12 to 48 months in accordance with the sentence evaluation offered pursuant
  to People v Cobbs, 443 Mich 276 (1993). In all other respects, leave to appeal is
  DENIED, because we are not persuaded that the remaining questions presented should be
  reviewed by this Court.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 21, 2011                   _________________________________________
           h1114                                                               Clerk